Order filed November 21, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00576-CV
                                  ____________

                THOMAS W. STRONG-GRIBBLE, Appellant

                                        V.

                    LATIF AND COMPANY LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1134118

                                     ORDER

      This appeal is from a final judgment signed on July 16, 2019 in an eviction
proceeding. Appellant filed a notice of appeal July 22, 2019. Appellant filed a
statement of inability to afford payment of court costs in the trial court. “A party
who files a Statement of Inability to Afford Payment of Court Costs cannot be
required to pay costs except by order of the court as provided by this rule.” See
Tex. R. Civ. P. 145(a). Appellant has not been ordered to pay costs pursuant to
Rule 145.

      The official court reporter for the County Civil Court at Law No. 3 is
directed to file the reporter’s record within 30 days of the date of this order.

                                   PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.